Citation Nr: 0427542	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of pneumonia, to include chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for residuals of 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

At the videoconference hearing held in May 2004, the 
undersigned Veterans Law Judge received evidence from the 
veteran accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  See Board of Veterans' 
Appeals:  Obtaining Evidence and Curing Procedural Defects, 
69 Fed. Reg. 53,807 (September 3, 2004) (to be codified at 38 
C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

The Board also notes that while the veteran did not present 
testimony on an asbestos claim at the videoconference 
hearing, a review of the claims file shows that the issue of 
entitlement to service connection for residuals of asbestos 
exposure has been properly developed for appellate 
consideration by the Board.  


FINDINGS OF FACT

1.  A December 1992 RO rating decision denied service 
connection for residuals of pneumonia.

2.  The veteran did not file a Substantive Appeal after 
issuance of the Statement of the Case within the time 
prescribed and the December 1992 RO rating decision became 
final.  

3.  Some evidence submitted subsequent to the December 1992 
RO rating decision is not cumulative or redundant and relates 
to an unestablished fact necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim. 

4.  The most probative competent medical evidence of record 
shows that the veteran's current respiratory problems are not 
attributable in any clinically significant way to an in-
service episode of pneumonia.  

5.  The competent medical evidence of record shows that the 
veteran's currently diagnosed chronic obstructive pulmonary 
disease is attributable to his thirty to thirty-five years of 
smoking rather than the in-service episode of pneumonia.

6.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with an asbestos-related 
disorder.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied service 
connection for residuals of pneumonia is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1992).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for residuals of pneumonia is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2003).

3.  The veteran is not shown to have residuals of pneumonia, 
to include chronic obstructive pulmonary disease, which were 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002). 
 
4.  The veteran is not shown to have residuals of asbestos 
exposure, which was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History and Veterans Claims Assistance Act of 
2000

In April 1946, the veteran filed an original application for 
disability benefits for pneumonia.  By an April 1946 rating 
decision, the RO denied service connection and advised the 
veteran that his service records indicated pneumonia during 
service, but disclosed no resultant disability at the time of 
discharge. 

In August 1992, the veteran filed an application for 
disability benefits for pneumonia.  By a December 1992 rating 
decision, the RO denied service connection for residuals of 
pneumonia.  The basis for the RO's denial was that the 
pneumonia the veteran had in service was acute and transitory 
and had no chronic residuals.  The notice of decision letter 
dated in January 1993 advised the veteran that the evidence 
did not establish service connection for pulmonary emphysema 
and service connection for residuals of pneumonia was denied.  
In February 1993, the veteran filed a Notice of Disagreement 
(NOD) with the December 1992 rating decision.  In March 1993, 
the RO issued a Statement of the Case (SOC) on the issue of 
entitlement to service connection for residuals of pneumonia 
to include pulmonary emphysema.  The veteran was provided a 
copy of the SOC along with VA Form 9, Appeal to Board of 
Veterans' Appeals.  The veteran, however, did not perfect the 
appeal to the Board and the decision became final.  38 
U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1992).  

In August 2002, the veteran filed an application for 
disability benefits for residuals of pneumonia.  By a 
September 2002 rating decision, the RO found that no new and 
material evidence had been submitted.  

In December 2002, the veteran submitted additional evidence 
that the RO treated as a new claim for service connection for 
residuals of pneumonia.  By an April 2003 rating decision, 
the RO found that new and material evidence had been 
submitted and reopened the claim but denied the claim on the 
merits.  The Board notes that the RO considered whether the 
currently diagnosed chronic obstructive pulmonary disease 
(COPD) was a residual of the in-service episode of pneumonia 
and whether the veteran currently had a disease associated 
with reported asbestos exposure.  In May 2003, the veteran 
filed a NOD with the April 2003 rating decision.  The veteran 
elected a review by a (Decision Review Officer) DRO.  In June 
2003, a DRO denied the veteran's claim and issued a SOC on 
the issues of service connection for residuals of pneumonia, 
COPD, and residuals of asbestos exposure.  The veteran 
perfected an appeal of the denial to the Board with the 
filing of a Substantive Appeal in June 2003.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify the veteran of the 
evidence needed to reopen the previous disallowed claim.  In 
this regard, the Board notes that in correspondence dated in 
August 2002, the RO advised the veteran of the information 
and evidence necessary to substantiate his claim for service 
connection of residuals of pneumonia, and advised the veteran 
of what type of evidence qualified as new and material 
evidence.  The RO further advised the veteran of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
Similar notice was provided to the veteran in a January 2003 
letter.  Therein, the RO also advised the veteran of the 
information and evidence necessary to substantiate the 
veteran's original claim for service connection of a 
disability based on asbestos exposure.  The veteran was 
further advised of the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim.  Id.  Lastly, in correspondence dated in August 2003, 
the RO advised the veteran of the information and evidence 
necessary to substantiate the veteran's original claim for 
service connection of chronic obstructive pulmonary disease 
(COPD) as a residual of pneumonia.  The veteran was further 
advised of the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim.  
Id. 

With respect to the COPD claim, the Board notes that in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
reaffirmed that the enhanced duty to notify provisions under 
the VCAA should be met prior to an initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the veteran in August 
2003 was not given prior to the first AOJ adjudication of the 
claim in April 2003, the RO  reconsidered the claim again in 
November 2003 by a Decision Review Officer (DRO) and the 
Supplemental Statement of the Case (SSOC) was provided to the 
veteran.  Also, the Board notes that the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran. 
 
The August 2002, January 2003, and August 2003 VCAA notices 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claims.  The Board notes that the issue of whether the 
veteran currently suffers from residuals of an in-service 
episode of pneumonia is a medical question that can only be 
answered by competent medical evidence that establishes a 
link between the currently manifested respiratory disorder, 
to include COPD, and the in-service episode of pneumonia.  
The Board notes that the issue of whether the veteran 
currently suffers from a disability associated with reported 
asbestos exposure is also a medical question that can only be 
answered by competent medical evidence that establishes a 
etiologically link between the currently manifested 
respiratory disorder and exposure to asbestos during service.  
The Board observes that the RO afforded the veteran a VA 
examination and obtained medical opinions on the etiology of 
the currently manifested respiratory disorder to address 
these questions.  Thus, a generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  
 
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notices appear not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's enhanced duty to notify, the Board 
notes that the RO provided the veteran with a copy of the 
September 2002 rating decision, April 2003 rating decision, 
June 2003 SOC, August 2003 SSOC, and November 2003 SSOC, 
which together provided the veteran with notice as to the 
evidence needed to reopen his pneumonia claim and the reasons 
for the denial of all of his claims on the merits.  The SOC 
provided the veteran with notice of the laws and regulations 
pertinent to his claims, including the law and implementing 
regulations pertaining to the VCAA.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 
The Board further finds that the requirements under the law 
as pertains to new and material evidence claims have been met 
with respect to the pneumonia claim.

In regard to the veteran's COPD and asbestos claims, the 
Board goes on further to note that the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  As previously 
discussed, the veteran was afforded a VA examination and 
medical opinions were obtained.  The RO obtained VA treatment 
records.  The veteran provided testimony at a hearing before 
a Hearing Officer of the RO in August 2003 as well as before 
the undersigned Veterans Law Judge in a videoconference 
hearing in May 2004.  The Board notes that the RO did not 
sufficiently develop the asbestos claim as to the outstanding 
question of whether the veteran was in fact exposed to 
asbestos during service.  The Board, however, will not remand 
the asbestos claim to the RO for additional development 
because the medical evidence shows that the veteran is not 
currently diagnosed with an asbestos-related disorder.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his COPD and asbestos claims.  


II.  New and Material Evidence

Legal Criteria

The Board notes that in Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 established a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claim for entitlement to service connection for 
residuals of pneumonia was initiated in August 2002.  [The RO 
treated the evidence submitted in December 2002 as a new 
claim.  The Board, however, finds that the evidence should 
have been considered in connection with the veteran's August 
2002 claim as it was received prior to the expiration of the 
appeal period.  See 38 C.F.R. § 3.156(b) (2003) (providing 
that new and material evidence received prior to the 
expiration of the appeal period will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period).]  Thus, the new 
definition of "new and material evidence" discussed above 
is applicable to the veteran's claim.  

Analysis

Evidence associated with the claims file prior to the RO's 
December 1992 rating decision follows.  

The service medical records showed that no respiratory 
disorder was identified at the veteran's service enlistment 
examination conducted in August 1943.  The chest x-ray was 
normal.  An abstract of medical history noted that the 
veteran was treated for pneumonia, primary, atypical, 
etiology unknown, from November 1944 to March 1945.  Clinical 
records documented that the veteran was diagnosed with 
pneumonia, primary, atypical, etiology unknown on November 5, 
1944, and he was treated for this disorder through March 
1945.  Clinical records showed that the veteran was diagnosed 
with acute catarrhal fever, in January 1946.  No residuals of 
pneumonia were identified at the separation examination 
physical conducted in March 1946.  The veteran's respiratory 
system was clinically evaluated as normal.  The chest x-ray 
was normal.

The November 1992 VA examination report showed that the 
veteran reported that since his discharge from service, he 
had intermittent problems of respiratory illness that 
required hospitalization for pneumonia with left lower lobe 
infiltrate in April and May of 1992.  He reported that he was 
hospitalized with acute respiratory distress syndrome in 
1985.  He indicated that he was eventually diagnosed with 
asthma; he had frequent episodes of asthmatic bronchitis that 
required treatment.  A "1981" [1985] chest x-ray revealed 
that there was some scarring noted in the left anterior lung 
base, not recorded before.  He reported that he had been 
diagnosed as having a respiratory infection secondary to 
Klebsiella oxytoca.  He also had been diagnosed as having 
Aspergillus infection of the lungs.  The physical examination 
revealed inspiratory and expiratory wheezes of both lung 
fields.  The examiner noted that no active malignant process 
was present or identified.  In regard to the radiologic 
report, the examiner noted that there appeared to be some old 
scarring in the left anterior lung base.  The examiner noted 
that the disease was active.  The examiner noted the 
following diagnoses:  history of primary atypical pneumonia 
precipitating pneumothorax, left lung; persistent scarring, 
left anterior lung base; asthma; recurrent episodes of 
asthmatic bronchitis; and history indicating recurrent 
episodes of pneumonia.  A pulmonary function laboratory 
report appeared to note a diagnosis of residuals of 
pneumonia.  Spirometry testing revealed mild obstructive lung 
disease and lung volumes were within the normal predicted 
limits, according to a "computer impression."

Private medical records from Dr. R.A.H. dated from March 1985 
to October 1992 included a March 1985 discharge summary that 
noted that the veteran was admitted to the hospital in March 
1985 for complaints of a cough and shortness of breath.  The 
final diagnoses were dyspnea, exact cause undetermined, 
possible acute respiratory distress syndrome (ARDS) secondary 
to toxic gas inhalation, and mild asthma.  The history and 
physical report noted that the veteran reported that he had 
pneumonia three times.  He indicated that he initially 
contracted pneumonia during service and then he contracted 
the disease again in 1984.  He also reported that he smoked 
for some thirty to thirty-five years but he quit five years 
ago.  He had a history of exposure to extensive diesel fumes 
some four weeks prior to admission.  Thereafter, the records 
showed that the veteran was treated on a continuous basis for 
various respiratory disorders.  The records noted the 
following diagnoses: dyspnea, exact cause undetermined; 
possible ARDS, secondary to toxic gas inhalation; episodic 
breath cessation, possibly sleep apnea syndrome, possible 
periodic breathing; asthma; asthmatic bronchitis; and ARDS.  
Treatment records dated in April and May 1992 noted that 
chest x-rays revealed pneumonitis.

Evidence associated with the claims file after the RO's 
December 1992 rating decision follows.

Good Samaritan Hospital records dated in March 1985 showed 
that the veteran was admitted for complaints of cough and 
shortness of breath.  The veteran reported that he formerly 
smoked one pack to one and half packs of cigarettes per day 
and he did so for some thirty to thirty-five years.  The 
impressions included dyspnea, exact cause undetermined and 
mild allergic rhinitis, by history.  

Private medical records from Drs. E.C.B. and J.M.C. and Dundy 
County Hospital dated from January 1981 to January 2001 
showed that in January 1981, the veteran was hospitalized for 
influenza.  The chest x-ray was negative.  A 1985 record 
noted that the veteran was hospitalized from February 1985 to 
March 1985 for pneumonia of the left lung.  The impression of 
the February 1985 x-ray report was some pleural reaction or 
scarring that had developed at the left anterior lung base 
since the chest exam in 1981.  The radiologist noted that 
this could represent either acute inflammatory pleurisy or 
pleural scarring.  In regard to the March 1985 x-ray, the 
radiologist noted an impression of progressive clearing of 
pleural reaction and infiltrate at the left lung base.  The 
radiologist noted that there was no new involvement.  A 
January 2001 record noted that the veteran was hospitalized 
for complaints of shortness of breath and overall feelings of 
not wellness.  The examiner noted that the chest x-ray really 
showed no pneumonia on the right side but clinically, he had 
pneumonia given the fever and the lung auscultation findings.  
Thus, the veteran was admitted for pneumonia.  The final 
diagnoses included right lower lobe pneumonia, chronic 
obstructive pulmonary disease (COPD), and history of asthma.

VA treatment records dated from March 2002 and November 2002 
noted a history of asthma.  These records noted that the 
veteran was diagnosed with COPD with a history of multiple 
pneumonias.

Platte Valley Medical Group records dated from December 2001 
to September 2002 noted impressions of asthma, recurrent 
pneumonia by history, chronic obstructive airways disease, 
and asthma/chronic bronchitis.  

In a December 2002 letter, Dr. R.A.H. reported that he had 
treated the veteran since early 1985, who at that time 
presented with a bibasilar pneumonia and probable asthma.  
Dr. R.A.H. noted that over the years, the veteran had 
recurring problems with his lungs.  He was maintained on 
inhaled corticosteroids and occasionally prednisone.  He had 
rather severe dyspneic episodes that required subsequent 
hospitalizations.  Dr. R.A.H. related that the veteran 
reported to him a history of an in-service bout with 
pneumonia and exposure to asbestos.  Dr. R.A.H. indicated 
that a chest x-ray showed bibasilar interstitial prominence.  
Dr. R.A.H. acknowledged that he did not do a computed 
tomography (CT) scan on the veteran's chest to assess the 
possibilities for asbestosis.  Dr. R.A.H. opined that the 
veteran probably did have some permanent residual from his 
pneumonia and perhaps asbestos exposure during his tour of 
duty in the Pacific.  Dr. R.A.H. added that he suspected that 
at least some of the veteran's current lung problems were 
related to that experience.  Dr. R.A.H. concluded that the 
veteran's pneumonia many years ago probably did reflect on 
his current lung disabilities.   

The January 2003 VA examination report showed that the 
examiner (I.W.) reviewed the claims file and the "CPRS" 
system.  The veteran reported that for about fifteen days in 
June 1943, he "worked sanding asbestos."  He indicated that 
he was aboard a ship for about two years as a pharmacist's 
mate and he noted that he worked and slept near asbestos.  He 
added that the intense exposure occurred when he was in New 
Zealand in June 1943.  The examiner noted the veteran's 
history of multiple bouts of pneumonia.  The veteran 
complained of a daily productive cough, shortness of breath, 
and dyspnea.  After the physical examination, the examiner 
diagnosed COPD with cor pulmonale and multiple pneumonias.  
The examiner commented that the veteran was hospitalized 
extensively for pneumonia in 1944.  The examiner indicated 
that the veteran appeared to have had a number of pneumonias 
over the years, and these would be as likely as not related 
to the initial pneumonia that he had during service.  The 
examiner added that the veteran would continue to have 
recurrences over the years.  The examiner noted that at this 
time, there appeared to be no evidence of any asbestosis, to 
be ruled out by a chest x-ray.  The examiner noted Dr. 
R.A.H.'s findings.  In an addendum, the examiner reported 
that the current chest x-ray showed mild scarring at both 
lung bases, but no evidence of changes due to asbestosis.  
The pulmonary function tests (PFTs) showed moderate airflow 
obstruction and moderately reduced diffusion capacities.  The 
examiner noted that the previous diagnoses he made remained 
unchanged. 

In an April 2003 addendum, the examiner (I.W.) noted that he 
reviewed previous VA examination reports and he indicated 
that he also found a history and physical examination report 
dated in March 1985 from Good Samaritan Hospital that noted 
the veteran's history of smoking.  The examiner contended 
that it would appear more likely that the veteran's COPD was 
caused by an extensive smoking history, but the multiple 
pneumonias he had over the years could also have contributed 
to some lung damage, as evidenced by the chest x-ray and PFT 
results.  The examiner noted that to differentiate between 
the two, very precisely, was not possible.  Lastly, the 
examiner maintained that "[t]he lung changes secondary to 
COPD from pneumonias would be less likely, but not completely 
discountable."  

The veteran submitted entries from a diary he kept during 
service. 

A May 2003 report of a CT scan from Great Plains Regional 
Medical Center noted a diagnosis of emphysema with a vague 
area of opacity seen in the posterior right lung.  Dr. D.C.H. 
noted that these findings probably represented some confluent 
fibrotic change.  More specifically, the CT scan revealed 
changes of emphysema in both lungs.  There was some minimal 
fibrotic change in both lung bases.  There was no pulmonary 
mass, pleural effusion, or focal consolidation.  There was 
some slight pleural thickening seen posteriorly, but no 
calcified pleural plaques were identified, despite the 
veteran's reported history of asbestos exposure noted Dr. 
D.C.H.

A June 2003 report of a CT scan from Great Plains Regional 
Medical Center revealed the same findings as those noted in 
May 2003.  Dr. D.C.H. also noted that the mild, smooth 
pleural thickening in both lungs appeared stable and likely 
of a benign etiology.   

In a June 2003 statement, the veteran reported on his in-
service bout with pneumonia and multiple bouts with 
pneumonias after service.  The veteran also reported on his 
history of smoking.  

In a June 2003 statement, L.F.M. noted that he donated blood 
to the veteran in early November 1944. 

The August 2003 VA examination report showed that the 
examiner (I.W.) reviewed the claims file and the "CPRS" 
system.  The examiner noted that he reviewed the June 2003 CT 
scan from Great Plains Regional Medical Center.  The examiner 
noted that given the veteran's current lung condition and the 
CT scan results performed recently, there did appear to be 
some objective evidence of residuals of pneumonia in service.  
The examiner maintained that since the CT findings could be 
considered old changes, then they might at least as likely as 
not be residuals of previous pneumonias with subsequent 
scarring that occurred many years ago.  The examiner 
indicated that these symptoms would be difficult to separate 
from COPD.  The examiner noted that the reasons and bases for 
this comment were that these findings were difficult to 
delineate and separate between a pneumonia and COPD.  The 
examiner explained that scarring could cause some 
symptomatology over time, and COPD could easily cause 
shortness of breath, dyspnea, and other lung symptoms, but to 
separate both, especially after so many years, would be 
difficult if not impossible.  In regard to the veteran's 
COPD, the examiner noted that it was unlikely related to his 
pneumonia in service.  The examiner indicated that the 
veteran's COPD was most likely related to a very long history 
of smoking.  In addition, the examiner reported that a review 
of the most current on-line edition of the Merck Manual 
mentioned causes of COPD to include cigarette smoking.  
Therefore, the examiner concluded that it did not appear that 
the veteran's COPD was due to his pneumonia in service. 

In a September 2003 letter, Dr. R.A.H. noted that when he 
first saw the veteran in 1985, at that time he appeared to 
have a bibasilar infiltrate that appeared to be chronic.  Dr. 
R.A.H. reported that the veteran had a history that included 
exposure to diesel fumes over the four weeks prior to his 
initial admission and a history of use of cigarettes for some 
thirty to thirty-five years, but he quit smoking years prior 
to his admission at that time.  Dr. R.A.H. further reported 
that the veteran had a remote history of asbestos exposure 
during service.  Dr. R.A.H. noted that since 1985, he helped 
manage the veteran's respiratory problems.  Dr. R.A.H. 
indicated that he treated the veteran as an individual with 
reactive airways disease.  Dr. R.A.H. reported that the 
veteran's asthma had not been completely responsive to 
therapy.  He had some restrictive features, and 
corticosteriod therapy did not completely reverse his 
obstructive features.  Dr. R.A.H. noted that hypertension, 
diabetes, and exposure to converting enzyme inhibitors were 
complicating problems.  Dr. R.A.H. indicated that he reviewed 
the veteran's chest x-rays over the years as well as his CT 
examination and noted that it appeared that the veteran had 
some fibrotic features-although he admitted that as he was 
not a pulmonologist, he could not unequivocally say that this 
represented asbestosis.  Dr. R.A.H. concluded that he 
believed that the veteran probably had a combination of 
pulmonary fibrotic changes and some bronchiectasis related to 
a prior episode of pneumonia during service.  Dr. R.A.H. 
speculated that the veteran might well have had significant 
asbestos exposure as well.  He added that sorting out its 
contribution to the veteran's present respiratory problems 
was problematic, but he nevertheless, suspected that there 
was a connection.  

In an October 2003 VA examination report, Dr. J.S., of the 
Pulmonary Clinic, noted that he was tasked to reconcile the 
differing opinions of VA examiner, I.W., and Dr. R.A.H.  Dr. 
J.S. noted that he agreed for the most part with Dr. I.W.'s 
opinion.  Dr. J.S. summarized that Dr. I.W. basically 
concluded that the veteran might in fact have some scarring 
in his lungs due to pneumonias in the past, including the 
possibility that there was scarring from a pneumonia that 
occurred when the veteran was in service.  Dr. J.S.  noted 
that it appeared that the majority of the veteran's symptoms 
were due to COPD related to smoking.  Dr. J.S. indicated that 
he further agreed that it was very difficult to assess any 
symptomatology due to some residual from the pneumonia in the 
context of the veteran's rather severe COPD.  Dr. J.S. noted 
that he agreed with Dr. I.W. that the long history of smoking 
was the most likely cause of the veteran's COPD.  

Dr. J.S. indicated that he reviewed the available medical 
records.  He referenced the 1981 chest x-ray report, 1985 
chest x-ray report, 2003 CT scan report, 1985 PFTs, and 2003 
PFTs.  Dr. J.S. noted that the 1985 PFTs revealed findings 
consistent with very mild obstruction.  In contrast, Dr. J.S. 
noted that the 2003 PFTs revealed findings consistent with 
emphysema and obstructive lung disease.  Dr. J.S. added that 
there was really no evidence for restrictive lung disease.  
In conclusion, Dr. J.S. noted that he essentially agreed with 
Dr. I.W.  Dr. J.S. maintained that it was possible that some 
of the minimal fibrotic changes and the mild pleural 
thickening were the residual of prior pneumonias.  Dr. J.S. 
noted that it was possible that these changes were due to the 
pneumonia in 1985 and not the pneumonia the veteran 
contracted when he served in service.  Dr. J.S. reasoned that 
evidence against these changes being from service was the 
chest x-ray report from 1981, which described an essentially 
normal chest x-ray.  Dr. J.S. noted that the best explanation 
for the veteran's current respiratory symptoms and problems 
was rather severe progressive emphysema.  Dr. J.S. noted that 
the loss of lung function since 1985 was consistent with 
progressive, severe emphysema.  Dr. J.S. commented that it 
would be very hard for him to hypothesize that a pneumonia 
that occurred in the 1940s was contributing to the veteran's 
current respiratory disease in a clinically significant way. 

VA treatment records dated from February 2003 to November 
2003 showed that
the veteran was followed for several disorders including 
oxygen dependent COPD.  

At the local hearing conducted before a Hearing Officer of 
the RO in August 2003 and a videoconference hearing held 
before the undersigned Veterans Law Judge in May 2004, the 
veteran presented testimony on his in-service bout with 
pneumonia and multiple bouts with pneumonias after service.  
The veteran also reported on his history of smoking.

Evidence submitted at the videoconference hearing was 
duplicates of service medical records previously reviewed by 
agency decisionmakers.

The Board finds that the Good Samaritan Hospital records, 
Drs. E.C.B. and J.M.C. and Dundy County Hospital records, VA 
treatment records, Platte Valley Medical Group records, Dr. 
R.A.H.'s December 2002 and September 2003 letters, VA 
examination reports and addendums, Great Plains Regional 
Medical Center records, and hearing testimony, all constitute 
new and material evidence.  The foregoing evidence, when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim-
that is, whether the veteran currently suffers from residuals 
of an episode of pneumonia he contracted during service.  38 
C.F.R. § 3.156 (2003).  Some of the evidence is favorable to 
the veteran and some of the evidence is unfavorable.  Dr. 
R.A.H.'s December 2002 and September 2003 letters as well as 
a portion of VA examiner I.W.'s opinion are favorable to the 
veteran and raise a reasonable possibility of substantiating 
the claim.  Id.  

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all the evidence of record after ensuring that the duty to 
assist the veteran has been satisfied.

III.  Service Connection

	VCAA

After further review of the evidence, the Board finds that 
the RO complied with the VCAA with respect to the pneumonia 
claim.  The Board incorporates by reference the previous 
discussion on the RO's compliance with the notice provisions 
of VCAA.  Additionally, the Board notes that the RO 
adjudicated the veteran's pneumonia claim on the merits.  The 
June 2003 SOC provided the veteran with notice of the laws 
and regulations pertaining to service connection.  The Board 
also notes that after the RO reopened the claim in April 
2003, in correspondence dated in August 2003, the RO further 
advised the veteran of the delegation of responsibility 
between VA and the veteran in procuring the evidence 
necessary to substantiate the claim of entitlement to service 
connection for the claimed disability.  Quartuccio, 16 Vet. 
App. at 187.  

With regard to any Pelegrini concerns, the Board notes that 
the issue of whether the veteran is entitled to service 
connection for the claimed disability is a 'downstream issue' 
of the new and material evidence claim.  Therefore, it was 
impossible for VA to provide notice pursuant to the enhanced 
duty to notify provisions of the VCAA prior to the initial 
AOJ decision.  Nevertheless, the Board notes that the claim 
was reconsidered again in November 2003 by a Decision Review 
Officer and the SSOC on the issue was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The August 2003 VCAA notice contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claim 
(38 C.F.R. § 3.159 (b)(1)), but the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the claim.  The RO obtained VA medical opinions in August 
2003 and October 2003, which were necessary to substantiate 
the claim.  The RO also obtained updated VA treatment records 
dated from February 2003 to November 2003.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that the enhanced 
duty to notify provisions of the VCAA have been met.  Also, 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his pneumonia claim.  
Accordingly, the Board will proceed with a decision on the 
merits.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2003).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to the current condition to that symptomatology.  Id.  



Residuals of Pneumonia to Include COPD

The service medical records show that the veteran was treated 
for pneumonia during service from November 1944 to March 
1945.  No residuals from the pneumonia were identified at the 
veteran's separation examination in March 1946, as his 
respiratory system was clinically evaluated as normal and the 
chest x-ray was normal.  Post-service medical records reflect 
a history of respiratory problems, including additional 
episodes of pneumonia with the veteran reporting the initial 
episode in 1984, approximately 38 years after service.  The 
medical evidence shows that the veteran is currently 
diagnosed with several respiratory disorders manifested by 
coughing, shortness of breath, and dyspnea.  Thus, the crux 
of the matter is whether the veteran currently suffers from 
residuals of an episode of pneumonia he contracted during 
service in 1945-1946.  

There are three competing medical opinions of record.  Dr. 
R.A.H. contends that the veteran probably has some permanent 
residuals from his in-service episode of pneumonia.  VA 
examiner, I.W., contends that the post service episodes of 
pneumonias are as likely as not related to the initial in-
service pneumonia.  Dr. I.W. adds that the multiple 
pneumonias over the years could have contributed to some lung 
damage (scarring), as evidenced by the chest x-rays, PFT 
results, and CT scans.  VA examiner, J.S., of the Pulmonary 
Clinic, noted that he agreed for the most part with Dr. 
I.W.'s opinion.  Dr. J.S. noted however that he believed more 
that the minimal fibrotic changes and the mild pleural 
thickening changes were due to the pneumonia in 1985 and not 
the pneumonia the veteran contracted during service based on 
a comparison of the 1981 and 1985 chest x-rays.  

The Board must weigh the credibility and probative value of 
these opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
accords greater evidentiary weight to Dr. J.S.'s opinion 
because it is based on review of the entire claims folder 
(including review of Drs. R.A.H. and I.W.'s opinions) and 
supported by the other medical evidence of record.  Dr. 
R.A.H. readily acknowledged that he was not a pulmonologist, 
which lessens the probative value of his opinion when weighed 
against Drs. I.W. and J.S.'s opinions.  As between Dr. I.W.'s 
opinion and Dr. J.S.'s opinion, Dr. J.S.'s opinion is more 
probative because unlike Dr. I.W., he provides a basis 
supported by the medical evidence of record as to why he 
believes that the current mild scarring of the lungs is more 
likely attributable to the pneumonia the veteran contracted 
in 1985.  Drs. I.W. and J.S. both agree that the currently 
diagnosed COPD is not related to the veteran's military 
service.  Dr. I.W. maintains that it is difficult to sort out 
the degree to which the multiple pneumonias and COPD are the 
cause of the veteran's current respiratory problems.  Dr. 
J.S. maintains that it is very difficult to assess any 
symptomatology due to some residual from the pneumonia in the 
context of the veteran's severe COPD.  Moreover, Dr. J.S. 
attributes the veteran's current respiratory symptoms and 
problems as due to his severe progressive emphysema.  

As the Board finds Dr. J.S.'s opinion more persuasive, the 
Board concludes that the veteran does not currently suffer 
from residuals of a pneumonia he contracted during service.  
In regard to Drs. I.W. and J.S.'s opinion that the currently 
diagnosed COPD is as the result of the veteran's history of 
smoking rather than a residual of pneumonia, the Board also 
concludes that the veteran does not currently suffer from 
COPD as the result of pneumonia he contracted during service. 
Accordingly, service connection for residuals of pneumonia, 
to include COPD is not warranted.  


Residuals of Asbestos Exposure

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos. Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are now 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, 7.21. 

The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  

Based on a review of a chest x-ray taken in January 2003, Dr. 
I.W. concluded that there was no evidence of changes due to 
asbestosis.  The May 2003 CT scan report shows that Dr. 
D.C.H. noted that despite the veteran's reported history of 
asbestos exposure, no calcified pleural plaques were 
identified. 

In the absence of a currently diagnosed asbestos-related 
disorder, service connection for residuals of asbestos 
exposure must be denied.  As noted earlier, exposure to 
asbestos, in and of itself, is not considered a disability 
for VA purposes.  

In reaching this conclusion, the Board acknowledges that, 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claims, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of pneumonia 
is reopened.

Service connection for residuals of pneumonia, to include 
chronic obstructive pulmonary disease is denied.

Service connection for residuals of asbestos exposure is 
denied. 


	 
                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



